Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on March 22, 2022 is acknowledged.
3.	Claims 2-9 and 12-16 have been cancelled.
4.	New claim 17 has been added. New claim 17 is drawn to a method invention. Originally filed claims were all drawn to peptide and pharmaceutical composition comprising the peptide. Therefore, claim 17 would have been restricted out if presented in the originally filed claims.
5.	Claims 1, 10-11 and 17 are pending in this application.


Restriction
6.	Applicant’s election without traverse of invention recited in claims 1, 10 and 11 in the reply filed on March 22, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claim 17 is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 1, 10 and 11 are examined on the merits in this office action.

Objections
7.	The abstract is objected to for the following minor informality: 

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention relates to a biologically active single chain Relaxin peptide having the following formula (I) (SEQ ID NO: 105)...” at lines 1-3 of the abstract. Further, at line 7, the abstract recites, "It also concerns..." Applicant should correct these informalities. See MPEP 608.01(b). First, the claims have been amended and the claim no longer recites formula (I) (SEQ ID NO: 105). The abstract is recommended to be amended to recite “A biologically active single chain Relaxin peptide having the formula Nter-Ac-L-E-G-R-E-K-V-R-A-X19-I-X21-X22-E-G-X25-S-T-F-S-X30-R-A-X33-NH2-Cter…is described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
8.	Claim 10 is objected to for the following: Claim 10 recites, “A peptide according to claim 1…” Claim 10 depends from claim 1. Since claim 10 depends from claim 1, claim 


Rejections
35 U.S.C. 112(d)
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 10 recites, “A peptide according to claim 1, wherein the peptide comprises the amino acid sequence of SEQ ID NO: 3.” Instant SEQ ID NO: 3 has the following 
    PNG
    media_image1.png
    857
    524
    media_image1.png
    Greyscale
. ter-Ac-L-E-G-R-E-K-V-R-A-X19-I-X21-X22-E-G-X25-S-T-F-S-X30-R-A-X33-NH2-Cter. X19 is defined as N-acetyl-lysine; X21 and X22 are defined as 2-amino-isobutyric acid (Aib), X25 is defined as 
    PNG
    media_image2.png
    489
    579
    media_image2.png
    Greyscale
X30 is defined as a-methyl-lysine (Mly), and X33 is defined as N-acetyl-lysine. The peptide sequence of instant claim 1 and instant claim 10 are the same. Therefore, claim 10 does not further limit instant claim 1.



35 U.S.C. 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
25: 
    PNG
    media_image2.png
    489
    579
    media_image2.png
    Greyscale
. However, instant claim 1 has been amended to delete the formula (I) from the claim.  Therefore, is unclear what “formula (I)” in the claim is referring to.



Obviousness Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
15.	Claims 1, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10961295. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.
Please note: instant application is a CON of US Patent No. 10961295. Therefore, the ODP is proper..
16.	Instant claims are drawn to a peptide having the formula:Nter-Ac-L-E-G-R-E-K-V-R-A-X19-I-X21-X22-E-G-X25-S-T-F-S-X30-R-A-X33-NH2-Cter. X19 is defined as N-acetyl-lysine; X21 and X22 are defined as 2-amino-isobutyric acid (Aib), X25 is defined as 
    PNG
    media_image2.png
    489
    579
    media_image2.png
    Greyscale
X30 is defined as a-methyl-lysine (Mly), and X33 is defined as N-acetyl-lysine (see claim 1). Instant claim 10 recites “A peptide according to claim 1, wherein the peptide comprises the amino acid sequence of SEQ ID NO: 3.” Claim 11 recites, “A pharmaceutical composition comprising the peptide according to claim 1, or a pharmaceutically acceptable salt or solvate thereof, together with at least one pharmaceutically acceptable carrier.

    PNG
    media_image3.png
    883
    304
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    301
    299
    media_image4.png
    Greyscale
 (see claim 1). Claims 7-10 recite instant SEQ ID NO: 3 (see claims 7-10). Claim 15 recites a pharmaceutical composition comprising at least one peptide according to claim 1.
18.	The SEQ ID NO: 3 of instant claims and the US Patent claims is the same. Instant claims and US Patent claim share the scope of SEQ ID NO: 3. Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.


Closest Art of Interest
19.	The closest art to instant formula Nter-Ac-L-E-G-R-E-K-V-R-A-X19-I-X21-X22-E-G-X25-S-T-F-S-X30-R-A-X33-NH2-Cter is Brasseur et al (US 2019/0233493, filed with IDS). Brasseur et al teach a peptide that is a 25mer having 95.7% sequence identity to instant SEQ ID NO: 3 and the formula Nter-Ac-L-E-G-R-E-K-V-R-A-X19-I-X21-X22-E-G-X25-S-T-F-S-X30-R-A-X33-NH2-Cter. The peptide of Brasseur et al teach X37 having the structure 
    PNG
    media_image5.png
    125
    83
    media_image5.png
    Greyscale
 with C12-C22 acyl group at the C-terminus; instant application required X25 has the structure 
    PNG
    media_image5.png
    125
    83
    media_image5.png
    Greyscale
.



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIE HA/Primary Examiner, Art Unit 1654